Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 06/28/2019 and 02/06/2016, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 10, 11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacPhail et al. (US PGPub 2017/0030173) in view of Kimminau et al. (US PGPub 2008/0120036).

effecting a temperature change in the fluid at a first location in the wellbore (¶59 “fiber optic distributed temperature sensor”; ¶128 “temperature monitoring devices” “at discrete locations”); 
measuring a temperature of the fluid at one or more sensing locations downstream of the location of the temperature change, wherein a change in temperature between the first location and each of the one or more sensing locations is representative of heat flow within the wellbore (¶133 teaches “system to measure the temperature inside or outside the casing string at along its length in realtime”);
MacPhail is silent as to:
generating a simulated heat flow profile from a wellbore model; 
comparing the simulated heat flow profile to the measured temperature of the fluid at the one or more sensing locations; and 
using an inversion model, determining, for a plurality of points of interest, a fluid flow direction and/or a cumulative flow rate contribution.
Kimminau teaches:
generating a simulated heat flow profile from a wellbore model(¶35 “12b, the thermal distribution in the well is modeled using a transient flow model”); 

using an inversion model, determining, for a plurality of points of interest, a fluid flow direction and/or a cumulative flow rate contribution (¶¶42-43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  MacPhail teaches drilling horizontal wells and the use of DTS (¶¶132-134, and ¶157).  Kimminau teaches that DTS uses profiles to determine the temperature fluctuations within the well (¶¶39-42).  One would be motivated to combine these teachings to spot anomalies and unusual characteristic to generate a more accurate data set.
 
As to Claim 2, MacPhail teaches wherein the first location is a single location in the wellbore (¶127, “between an injection zone and an adjacent production zone, and to help identify the locations of a leak in a flow conduit”).

As to Claim 3, MacPhail teaches wherein the temperature is sensed using a distributed temperature sensing system (DTS) (¶132, teaches “fiber optic distributed temperature sensors (DTS)”).

As to Claim 6, MacPhail teaches further comprising using a temperature modifying element to effect the temperature change (¶151, “modified and controlled, as described above with respect to wells”).

As to Claim 7 and 18, MacPhail teaches wherein the temperature modifying element is selected from one or more of the following: an electrically powered heating element, a radiation source, or a piezoelectric element (¶134, “electric cable is used to provide power”).

As to Claim 10, MacPhail teaches wherein the temperature is effected in at least one of a continuous manner and a pulsed manner (¶133; “continuously or pseudo-continuously at a multitude of discrete points”).

As to Claim 11, MacPhail is silent as to wherein the heat flow profile is generated using a steady-state or a transient thermal analysis of the heat flow.
	Kimminau teaches heat flow profile is generated using a steady-state or a transient thermal analysis of the heat flow (¶38).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  MacPhail teaches drilling horizontal wells and the use of DTS (¶¶132-134, and ¶157).  Kimminau teaches that DTS uses profiles to determine the temperature fluctuations within the well (¶¶39-42).  One would be motivated to combine these teachings to spot anomalies and unusual characteristic to generate a more accurate data set.

1 ).

As to Claim 15, MacPhail teaches comprising: deploying the means of effecting the temperature change using one or more of a continuous rod, a plurality of rods, a hollow continuous rod, drill pipe, tubing, coiled tubing, wireline, or a tractored wireline (¶42 “injection conduit” and “bypass tubes”).


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacPhail et al. (US PGPub 2017/0030173) in view of Kimminau et al. (US PGPub 2008/0120036) and further in view of Kasajima et al. ( "A signal correction technique for Raman-scattering based temperature sensing using optical fibers," 2011 Fifth International Conference on Sensing Technology, Palmerston North, New Zealand, 2011, pp. 258-262)

As to Claim 4, MacPhail and Kimminau is silent as to wherein the temperature is sensed using one or more thermocouples, and wherein at least one thermocouple is disposed at each of the plurality of sensing locations.
Kasajima teaches wherein the temperature is sensed using one or more thermocouples, and wherein at least one thermocouple is disposed at each of the plurality of sensing locations (p. 259-260).


As to Claim 5, MacPhail and Kimminau is silent wherein the temperature is sensed using a plurality of gratings on an optical fiber inserted into the wellbore, and wherein at least one of the plurality of gratings are disposed at each of the plurality of sensing locations.
Kasajima teaches the temperature is sensed using a plurality of gratings on an optical fiber inserted into the wellbore, and wherein at least one of the plurality of gratings are disposed at each of the plurality of sensing locations (p 259 teaches “grated index”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  MacPhail teaches drilling horizontal wells and the use of DTS (¶¶132-134, and ¶157).  Kimminau teaches that DTS uses profiles to determine the temperature fluctuations within the well (¶¶39-42).  Kasajima teaches that DTS systems can use thermocouples and the optical fiber may be grated as 50/125 micrometers to gather the necessary data.  One would be motivated to combine these teachings to spot anomalies and unusual characteristic to generate a more accurate data set.

s 8-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacPhail et al. (US PGPub 2017/0030173) in view of Kimminau et al. (US PGPub 2008/0120036) and further in view of Hermans T, Nguyen F, Robert T, Revil A. Geophysical Methods for Monitoring Temperature Changes in Shallow Low Enthalpy Geothermal Systems. Energies. 2014; 7(8):5083-5118.
As to Claim 8 and 19, MacPhail and Kimminau are silent as to wherein the temperature change is effected by pumping a heating fluid or a cooling fluid to the first location.
Nguyen teaches to wherein the temperature change is effected by pumping a heating fluid or a cooling fluid to the first location (p. 5084, 5090-5091).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  MacPhail teaches drilling horizontal wells and the use of DTS (¶¶132-134, and ¶157).  Kimminau teaches that DTS uses profiles to determine the temperature fluctuations within the well (¶¶39-42).  Nguyen teaches that DTS systems can use heating and cooling systems.  One would be motivated to combine these teachings to spot anomalies and unusual characteristic to generate a more accurate data set.

As to Claim 9 and 20, MacPhail and Kimminau are silent wherein the temperature change is effected by an exothermic chemical reaction or an endothermic chemical reaction at the first location.
Nguyen teaches temperature change is effected by an exothermic chemical reaction or an endothermic chemical reaction at the first location (p. 5102).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  MacPhail teaches drilling .

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/ROY Y YI/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sui “Determining Multilayer Formation Properties From Transient Temperature and Pressure Measurements”, 2009; See Abstract